DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11th, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of claims
Claims 21-33, 36-38 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-28, 36, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez et al. (US 2007/0120023; hereinafter Martinez).
Regarding claim 21, Martinez discloses a locking device (Fig. 11), comprising: 
at least one locking unit (292), the locking unit comprising a plurality of pressing blocks connected together (see Annotated Fig. 1 below), at least one gap between adjacent pressing blocks (see Annotated Fig. 2 below), and at least one first rod locking hole (see Annotated Fig. 2) in the at least one gap (as seen in Annotated Fig. 2); 
an outer sleeve (comprising sleeve members 296, 298) configured to accommodate the at least one locking unit (as seen in Fig. 11), the outer sleeve comprising a locking part hole (see Annotated Fig. 2); and 
a locking part (comprising portion of sleeve that directly surrounds the locking part hole, screw 306, washer 312, nut 318) disposed in the locking part hole (it can be seen screw 306 is disposed in the locking part hole), an end of the locking part being configured to touch and press at least one of the plurality of pressing blocks of the at least one locking unit (it can be seen that head of screw 306 and portion of sleeve surrounding locking part hole touches and presses at least one pressing block) to press the plurality of pressing blocks against the interior side of the outer sleeve to change a size of the at least one first rod locking hole (it is stated that the locking unit 292 is elastomeric, [0063], which would allow for the rod locking holes to decrease in size when the outer sleeve is tightened to the locking unit via 306, 312, 318 of the locking part).  

    PNG
    media_image1.png
    604
    350
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    672
    811
    media_image2.png
    Greyscale

Annotated Figure 1					 Annotated Figure 2
Regarding claim 22, Martinez discloses wherein the plurality of pressing blocks are distributed in sequence (as seen in Fig. 11), and the adjacent pressing blocks are connected at one or more ends (as seen that they are a part of an integral locking unit).
Regarding claim 23, Martinez discloses wherein the plurality of pressing blocks are spaced and arranged in parallel (as can be seen in Fig. 11).
Regarding claim 24, Martinez discloses wherein the locking device further comprises a plurality of deformable connecting parts adjacent the pressing blocks (see Annotated Fig. 3 below; the connecting parts are a part of the locking unit 292 which is elastomeric, meaning that the connecting parts are also elastomeric and therefore deformable).

    PNG
    media_image3.png
    544
    571
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 25, Martinez discloses wherein each of the plurality of deformable connecting parts is a U-shaped structure (see U-shaped portion of connecting parts in Annotated Fig. 4 below).

    PNG
    media_image4.png
    663
    562
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 26, Martinez discloses wherein the plurality of pressing blocks are integral with the plurality of connecting parts (as can be seen in Fig. 11).
Regarding claim 27, Martinez discloses wherein the plurality of pressing blocks are distributed in a shape of a fan (as the pressing blocks are distributed in a rectangular manner, they resemble the rectangular shape of a common window fan).
Regarding claim 28, Martinez discloses wherein roots of the plurality of pressing blocks are fixedly connected or integrally formed with each other (as the locking unit is an integral piece, roots of the pressing blocks are integrally formed with each other).
Regarding claim 36, Martinez discloses wherein the locking part comprises a set screw (306) configured to be screwed into the locking part hole to press the plurality of pressing blocks (as can be seen in Fig. 11, set screw is configured to be screwed into the locking part hole and press the plurality of pressing blocks by way of it being tightened against the portion of the outer sleeve of the locking part that directly surrounds the locking part hole).
Regarding claim 38, Martinez discloses wherein the locking device further comprises at least one smooth shaft passage hole (328, 330, 334, 336) provided along an axial direction of the outer sleeve (it can be seen in that the smooth shaft passage holes extend along the axial direction of the outer sleeve seen in Annotated Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Coles et al. (US 5,996,945; hereinafter Coles).
Regarding claim 33, while Martinez discloses wherein the plurality of the first rod locking holes have the same size (it can be seen in Fig. 11 that the rod locking holes in Annotated Fig. 2 are all the same size), they do not explicitly disclose wherein the at least one first rod locking hole in each gap comprises a plurality of first rod locking holes in each gap.
Coles (Fig. 1-3) discloses of a similar locking unit comprising a plurality of pressing blocks (106), wherein a gap is between adjacent pressing blocks, and wherein a plurality of same-sized rod locking holes (154) are within each gap (see Annotated Fig. 5 below), allowing for a greater number of rods (14) to be held within the locking unit. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Martinez with the teachings of Coles, to provide for a plurality of same-sized rod locking holes to be within each gap, as in doing so would allow for a greater number of rods to be held within the locking unit.

    PNG
    media_image5.png
    407
    587
    media_image5.png
    Greyscale

Annotated Figure 5
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez.
Regarding claim 37, while Martinez discloses wherein the locking device comprises a locking unit distributed along an axial direction of the outer sleeve (see axial direction of outer sleeve in Annotated Fig. 4), they do not explicitly disclose wherein a plurality of locking units In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Allowable Subject Matter
Claims 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for indication of claims 29-32 containing allowable subject matter are stated in the prior action dated March 16th, 2021.
Response to Arguments
The amendments to the claims filed November 8th, 2021 have been accepted and overcome the previous claim objections and grounds of rejection under 35 U.S.C. 112(b), 102(a)(1), and 103.
However, upon further consideration of a different embodiment of the prior art reference of Martinez, and based upon the Examiner’s interpretation of the prior art and when giving the claims their broadest reasonable interpretation, a new grounds of rejection over Martinez has been issued, as has been indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678            

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678